Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the solder layer of JP 009, while disposed directly on layer 14 and 13, solder layer 19 is not formed of Cu.
However, JP 009 teaches that the solder comprises Cu (para. 0025). Therefore, it appears that the teaching of 009 meets the limitation of a layer formed of Cu.

Applicant argues that no benefits of preventing dissolution of the protective layers can be realized by the solder layer 19 of 009.
However, the limitation of preventing dissolution of the protective layers is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing dissolution of the protective layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by JP 2015/198009.
009 teaches a superconducting wire comprising (para. 0001) comprising a substrate having a first and second surface (fig. 1, para 0018), a superconducting layer having a third and fourth surface wherein the third surface faces the second surface (fig. 1, para 0018), respective coating layers disposed on the first and fourth surface (stabilizer layer (coating) 14 on surface 1 comprising Ag, stabilizer layer (coating) 13 on surface 4 comprising Ag; para. 0023, fig. 1), wherein the peeling strength between coating 14 on surface 1 is lowered relative to the peel strength of coating 13 on surface 4 (para. 0027).
Additionally, 009 teaches a Cu containing solder layer disposed on layers 13 and 14(solder layer 19 comprising Cu meets limitation of first and second protective layer formed of Cu; para. 0025)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/198009 in view of Daibo (US 2014/0155269).
009 teaches a product as described above in claim 1, but fails to teach the thickness of the stabilization layer on the first surface is smaller than a thickness of the stabilization layer disposed on the fourth surface (claim 3), wherein the stabilization layer disposed on the first surface is constituted of a single layer and the stabilization layer disposed on the fourth surface is constituted of a plurality of layers (claim 4), and the stabilization layer disposed on the first surface is constituted of a strike plating layer and the stabilization layer on the fourth surface is constituted of a sputtering layer disposed on the fourth surface and a strike plating layer disposed on the sputtering layer (claim 5).
Regarding claims 3-4, Daibo teaches a superconducting wire (abstract) wherein the thickness of the stabilization layer on the first surface (10-300 micrometers for layer 14; para. 0133) is smaller than a thickness of the stabilization layer disposed on the fourth surface (1-30 micrometers for layer 13 and 10-300 micrometers for layer 14; para. 0121, 0133) for the purpose of providing a superconducting wire with properties beneficial to a superconducting coil (para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the thickness of the stabilization layer on the first surface (10-300 micrometers for layer 14; para. 0133) is smaller than a thickness of the stabilization layer disposed on the fourth surface (1-30 micrometers for layer 13 and 10-300 micrometers for layer 14; para. 0121, 0133) in 009 in order to provide a superconducting wire with properties beneficial to a superconducting coil as taught by Daibo.
Regarding claim 5, Daibo teaches that the stabilization layer on the fourth surface includes layer 13 produced by sputtering and layer 14 produced by plating, and the stabilization layer disposed on the first surface includes layer 14 produced by plating (para. 0121, 0133).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taizo (JP 2008/244249) in view of JP 2015/198009.
Taizo teaches a superconducting coil comprising a superconducting wire (para. 0001) and an insulator having a thermal expansion coefficient larger than a thermal expansion coefficient of the superconductor layer (para. 0018), the superconducting wire being wound while being insulated (within the space between windings) at every turn (superconductor wire being wound forms a spiral shape; para. 0010).
Taizo fails to teach a superconducting wire recited in claim 1. 
009, however, teaches a superconducting wire as described in claim 1 for use in superconductor coils (para. 0016).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor wire of 009 as the superconducting wire in the coil of Taizo in order to provide a superconductor wire known to be used in superconductor coils as taught by 009.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735